Mr. Justice Carter delivered the opinion of the court: This was an appeal by the Illinois Central Railroad Company from the judgment of the county court of Piatt county overruling said company’s objections and rendering judgment and order of sale against its property for the road and bridge taxes for the towns of Goose Creek, Willow Branch and Sangamon, in said county. The question whether written objections in a matter of this kind are part of the record has been disposed of in People v. Wabash Railroad Co. (ante, p. 206.) That case is controlling on this question, as the records are identical on this point. The only objection urged to the road and bridge taxes of the town of Goose Creek is that the highway commissioners’ certificate did not state the rate, only giving the amount in a single sum, without itemizing. That question has been ruled on adversely to appellant (as to road and bridge taxes of the town of Unity) in the case last cited. The objection was made to the taxes in the towns of Willow Branch and Sangamon that the records of the commissioners of highways did not show that there was a meeting of the commissioners on the first Tuesday in September, at which the amount of money to be raised by taxation for the proper construction, maintenance and repair of roads and bridges was determined by them. In each case there appeared on the record a certificate of the commissioners stating that they had determined such amount, and we have held this to be a sufficient record of their meeting. People v. Cincinnati, Lafayette and Chicago Railroad Co. 270 Ill. 516. The judgment of the county court will be affirmed. Judgment affirmed.